Citation Nr: 0732839	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  02-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for anxiety disorder, panic 
attacks and agoraphobia to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision.  

In February 2003, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in July 2003 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran was diagnosed with PTSD related to service, 
but the competent medical evidence does not reveal that it 
manifested during service. There is no corroboration or 
verification of the occurrence of the claimed in-service 
stressors.  

3.    A psychiatric disorder was not found until many years 
after service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §1110 (West 
2002 and West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
July 2002, prior to the initial decision on the claim in 
August 2002, and again provided notice in December 2003 and 
August 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the June 2007 
supplemental statement of the case, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  While the timing of this notice was after the 
initial adjudication, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
No further notice is needed in this case because the Board is 
denying the claim for service connection.  As such, no 
disability rating or effective date will be assigned as a 
result of this decision.  Therefore, VA is not required to 
provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and VA medical records.  
In addition, a hearing was held before the Board in February 
2003 and a VA Compensation and Pension Examination was 
conducted in December 2003.  The claimant has not made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  The 
Board further finds that the RO complied with its July 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.

The veteran contends that he is entitled to service 
connection for anxiety disorder panic attacks, agoraphobia 
and PTSD because he experienced traumatic events in Vietnam.  
Specifically, the veteran indicated that saw individuals 
stepping on land mines, being dismembered or decapitated, 
setting themselves on fire, being pushed out of helicopters 
and loading caskets and dead bodies into aircraft.  

Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  In addition, service connection may be granted 
on a presumptive basis for certain chronic diseases, such as 
psychoses, if the disability was manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137 (West. 2002 and West 
Supp. 2005); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In November 1980, the veteran was diagnosed with atypical 
personality disorder.  In August 1994, he was diagnosed with 
anxiety disorder and panic disorder with agoraphobia.  In a 
December 2003 VA Compensation and Pension Psychiatric 
Examination, the veteran was diagnosed with PTSD, severe with 
psychotic features.  The examiner included the veteran's 
depression and psychosis under one diagnosis for chronic 
PTSD.  Therefore, the Board finds that there is a current 
medical diagnosis of PTSD and the first requirement for 
service connection has been met. 

Since the veteran has been diagnosed with PTSD, the Board 
will consider the veteran's claimed in-service stressors.  
Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

In this case, the veteran did not engage in combat.  The 
DD214 indicated that the veteran received the National 
Defense Service Medal, AFM 900-3/Vietnam Service Medal 
(w/2BSS), AFM 900-3/Small Arms Expert Marksmanship Ribbon, SO 
G-30, 832 CSGP, and the 1965/AF Good Conduct Medal.  The 
veteran's military occupational specialty was an Air Freight 
Specialist, Cargo Handler for the 8th Aerial Port Squadron.  
There is no indication in the evidence of record, including 
the service medical records, that the veteran participated in 
combat with the enemy.  Additionally, he did not receive any 
combat related medals or awards.  Therefore, the Board finds 
that the veteran has not engaged in combat and will address 
whether the veteran's claimed in service stressors can be 
verified.  

Since the veteran did not "engage in combat with the enemy," 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of an alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-96.

The veteran's claimed in-service stressors must be verified 
because he did not engage in combat.  The RO attempted to 
verify the veteran's in-service stressors.  The RO requested 
detailed information regarding the claimed stressors from the 
veteran.  In August 2004 and August 2005 the RO sent letters 
to the veteran containing a PTSD questionnaire.  The 
questionnaire requested specific dates, names, places and 
details about the claimed stressors.  The veteran and his 
wife submitted various statements to the RO.  The veteran 
also returned the questionnaire in August 2005.  The 
statements and the questionnaire, however, did not provided 
sufficient information to verify that he experienced an in-
service stressor.  The information provided was general in 
nature.  It included the entire date range for the year the 
veteran was in Vietnam, and did not include specific dates or 
details of the alleged events.  The information the veteran 
provided did not contain specific information that the RO 
could use to verify that the stressor actually occurred. 

Although the veteran provided general information regarding 
his squadron, location of his unit, and the dates he was 
stationed in Vietnam, to verify that a stressor occurred the 
veteran must provide a particular time period, location, or 
names of others involved.  The Board notes that since there 
is no indication that the veteran or his squadron were in 
combat, specific information is needed to verify a stressor.  
The service records do not contain information regarding any 
stressors the veteran may have experienced.  The service 
medical records contain a notation that the veteran reported 
problems sleeping, however, there is no indication why the 
veteran experienced sleep problems.  There is no indication 
that the veteran's sleep problems were related to a specific 
stressor.  Since the veteran has not provided sufficient 
information regarding a specific stressful event that 
occurred in service, a stressor cannot be verified.  
Therefore, Board finds that there is no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  

The Board has also considered the medical opinion that links 
the veteran's PTSD to service.  Specifically, the December 
2003 VA examination.  The medical opinion, however, does not 
verify that the stressors actually occurred.  See Moreau, 
supra.  The Board does not need to make a conclusion 
regarding whether the veteran's PTSD is related to service 
because there is no verified in-service stressor.  As the 
claim fails for lack of a credible, verified stressor, 
further inquiry into a nexus between the PTSD and the 
stressor is not required.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim because the claimed 
in service stressors could not be independently corroborated 
by credible supporting evidence.  The law requires 
verification, therefore, the claim for service connection for 
PTSD is denied.  See 38 C.F.R. § 3.304(f).  

The Board has considered the contentions of the veteran that 
his PTSD was incurred in service.  The veteran, however, has 
not demonstrated that he has any medical expertise to make 
such an opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his PTSD.  Id. 

The Board is sympathetic to the veteran's symptomatology of 
PTSD and the effect it has on him, however, without evidence 
of combat or corroborating evidence of other stressors in 
service, the Board cannot grant service connection.  The 
veteran is entitled to the benefit of the doubt where the 
evidence is in equipoise.  In this case, the benefit of the 
doubt doctrine is inapplicable because the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
	

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for anxiety disorder, panic attacks and 
agoraphobia to include PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


